DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 01/04/2021. Claims 16-29 are pending in the current office action. Claims 16-19 have been amended by the applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Claim 16 recites the limitation “the wave forms of the lateral groove flanks are symmetrical in relation to a centric symmetry plane, and provided the wave forms do not run in a mutually parallel manner”. However, the specification fails to describe, label or in any way categorize the claimed orientation for the lateral groove flanks. It being noted the written description of page 4 lines 4-9, provides support for “the mutually opposite groove flanks in the radially inner groove portion have wave forms that run in a mutually parallel manner, as well as by way of embodiments in which the mutually opposite groove flanks in the radially inner groove portion have wave forms that run in a mutually symmetrical manner in relation to a central plane of the circumferential groove that runs in the radial direction”; which does not include or imply embodiments where the wave forms do not run in a mutually parallel manner. Therefore, the amended claim contains limitations that goes beyond the subject matter as originally filed.
Claims 15-29 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 20-22, 24-26, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (EP 2191984 A2 – of record), in view of Sommer et al. (EP 0213452 A2 – of record), in view of Qu (US 2015/0290980 A1 – of record), in view of Suzuki (US 2013/0037191).
Regarding claim 16, Lange teaches a pneumatic vehicle tire having a profiled tread including the use of circumferential grooves 5, see Fig. 1 and lines 10-12 – (corresponds to a pneumatic vehicle tire comprising a tread which has a profile and has at least one circumferential groove encircling in a circumferential direction and having a profile depth). Circumferential groove 5 comprises a radially outermost portion 5a, a radially innermost portion 5a, and an expanded portion 5b that is radially below the radially innermost 5a portion, see Fig. 2 – (corresponds to  wherein in a cross section and starting at the tread external face, the at least one circumferential groove is composed of three adjoining groove portions). The radially outermost portion 5a opens onto the tread surface – (corresponds to an outer groove portion); the radially innermost portion 5a which is disposed radially below the radially outermost portion and has a width of 1 to 4 mm, see Fig. 2 and lines 43-44 – (corresponds to one 1 mm to 3 mm wide contracted groove portion); and the circumferential groove portion 5b which is disposed radially below the circumferential groove portion 5a, is expanded in relation to groove portion 5a, and thus has the largest cross-section of all the groove portions – (corresponds to one inner groove portion which lies 
Lange does not explicitly teach the radially outermost groove portion 5a has a funnel-shape toward the outside - (feature A); the groove portion 5b is delimited by two cover flanks, lateral groove flanks that adjoin the cover flanks, and a groove base, where the lateral groove flanks reduce the mutual spacing thereof from the groove base, and run at an angle of 5° to 25° in relation to a radial direction - (feature B); or in a direction of the circumferential extent of the tire the lateral groove flanks run in a wave form, and wherein the lateral groove flanks comprise the wave form having an amplitude which continuously decreases from a radially outer end of the lateral groove flanks to the groove base, and decreases to a value of zero toward the groove base - (feature C); or where the wave forms of the lateral groove flanks are symmetrical in relation to a centric symmetry plane, and provided the wave forms do not run in a mutually parallel manner – (feature D).
However, Lange teaches groove portion 5a may vary within its dimensions, for example having the portion being wider in the direction of the profile surface, see lines 113-114. This suggests the radially outermost groove portion 5a may be wider the radially innermost groove portion 5a which is consistent with conventionally known chamfered voids. (i.e. a sipe or groove formed on the tread ground contacting surface, whose radially 
Sommer discloses a pneumatic tire having a tread pattern with an improved sipe structure, see [0001]. The sipe is configured to have at its end which opens to the tread surface, a widened portion in the shape of a funnel, see [0012]. The shape being advantageous for reducing noise generated by the tread pattern, see [0009]-[0011]. Therefore, forming the radially outermost groove portion 5a to have a widened funnel shaped opening would provide the tread pattern of Lange with a means for producing a quieter tire.
Qu discloses a need exists in the art for improved treads that reduce the occurrence of irregular wear resulting from stress concentrations along the edges thereof, see [0014]. And discloses a tread pattern suitable for the stated need, where voids 18 are used to obtain a desired tire performance, see [0015]. The tread pattern being configured to have a void 18 which extends into the thickness of the tread, that is delimited by walls 34 which 
The walls 20 are configured to extend in the depthwise direction such that the walls narrow in width as the walls extend towards the groove bottom, and making with respect to the depthwise direction an angle of between 0° and 90°, with a preferred angle of being 10° or less, see [0024] – (corresponds to the lateral groove flanks reduce the mutual spacing thereof from the groove base, and run at an angle of 5° to 25° in relation to a radial direction). 
Therefore, forming the walls of the groove portion 5b to have walls (34) which extend from a projection portion, walls (20) which extend from the walls 34 and a terminal wall as a groove bottom, such that the walls (20) extend from the walls (34) at an angle of 10° or less would predictably provide the tread pattern with a means for reducing the occurrence of irregular wear.
Suzuki discloses it is conventional to form pneumatic tires with a plurality of main grooves in a tread portion to have a varying width of the main grooves to facilitate flow of water to improve drainage performance, see [0005]. And provides a tread pattern having circumferentially extending wave form grooves 11. The grooves 11 comprise widened radially outer 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The wave form grooves 11 are further configured such that the grooves and corresponding sidewalls are symmetrically aligned with respect to the equatorial plane of the tire, while extending circumferentially in a non-parallel manner – (corresponds to the wave forms of the lateral groove flanks are symmetrical in relation to a centric symmetry plane, and provided the wave forms do not run in a mutually parallel manner), see FIG. 1 above.
The examiner notes that the limitation “run in a wave form” will be interpreted broadly as no guidance is given regarding specific measures delineating “wave form” from other non-linear groove shapes. The examiner considers tread patterns having non-linear extending circumferential grooves in general as they are commonly used to provide increased edge effects over circumferentially straight extending grooves, this being suitable for increasing traction. 
Additionally, the groove being configured such that the groove wall gradually decreases in the groove depth direction towards the groove boundary, where the groove boundary extends substantially linearly in the tire circumferential direction with the groove bottom – (corresponds to the lateral groove flanks comprise the wave form having an amplitude which continuously decreases from a radially outer end of the lateral groove flanks to the groove base, and decreases to a value of zero toward the groove base). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circumferentially extending groove of Lange to have (feature A) as taught by Sommer to provide the tread pattern of with a means for producing a quieter tire; (feature B) as taught by Qu to provide a means for reducing the occurrence of irregular wear; and (features C-D) as taught by Suzuki to provide a means for facilitating drainage of water from the tread. Moreover, 
Regarding claims 20-21, modified Lange teaches the pneumatic tire of claim 16 as discussed above. Lange discloses the groove portion 5b has the largest cross-sectional width of the groove 5. As to determining the widths of its largest section and groove base using the correlations of “b3 = b1 x (a2 + a1) and b4 = b1 x (a3 + a1)”: the claims are directed to an article of manufacture and limitations pertaining to the method of manufacture fail to further define the structure of the claimed article.
Regarding claims 22, modified Lange teaches the pneumatic tire of claim 16 as discussed above. Lange does not explicitly disclose the groove portion 5b has groove walls that run in the manner of a pointed roof and at an obtuse external angle of from 95° to 135° in relation to the radial direction. However, as previously discussed, Qu discloses a tread pattern suitable for reducing the occurrence of irregular wear. The tread pattern being configured to have a void 18 which extends into the thickness of the tread, that is delimited by walls 34 which form a projection into the void opening – (corresponds to two cover flanks), see the rejection of claim 16 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circumferentially extending groove of Lange to have the groove portion 5b have groove walls that run in the manner of a pointed roof and at an obtuse external angle of from 95° to 135° in relation to the radial direction as taught by Qu to provide the tire with a means for reducing normal contact stress as taught by Qu. Moreover, concerning the claimed range, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claims 24-26, modified Lange teaches the pneumatic tire of claim 16 as discussed above. As previously presented, Sommer discloses a funnel-shaped widened portion of a void which opens onto the tread surface. The shape being advantageous for reducing noise generated by the tread pattern, see rejection of claim 1 above. Sommer further discloses the expanded opening should be at least 1.5 times larger than the normal width of the incision, see [0009]. Lange discloses the radially outermost groove 
As to the radially innermost groove portion 5a – (corresponds to the contracted groove portion), having flanks which extend over a depth of from 30% to 60% of the profile depth: Lange discloses the groove portion 5a extends at a constant depth of preferably 30% to 60% of the profile depth, see lines 98-102.
As to the radially outermost funnel-shaped groove having groove flanks that run in the radial direction and reach down to a depth of from 15% to 30% of the profile depth: Sommer discloses the expanded portion has an extension depth of from 0.1 to 0.9 times the profile depth (i.e. 10% to 90% of the profile depth), see [0012]. 
    Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circumferentially extending groove of Lange to have the radially outermost groove portion 5a comprise a width of the radially outer groove portion that is funnel-shaped in the cross section be 4.5 mm on the tread external face; have the radially innermost groove portion 5a have groove flanks that run in the radial direction and reach down to a depth of from 30% to 60% of the profile depth; have the radially outermost groove portion 5a have groove 
Regarding claim 29, modified Lange teaches the pneumatic tire of claim 16 as discussed above. As best depicted in Fig. 2, Lange discloses the circumferentially extending groove 5, is symmetrical with respect to a central plane of its radial direction (i.e. the groove has radial symmetry about its central axis).
Claims 17-18, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (EP 2191984 A2 – of record), Sommer et al. (EP 0213452 A2 – of record), Qu (US 2015/0290980 A1 – of record), and Suzuki (US 2013/0037191), as applied to claim 16 above and further in view of Nakano (JP 2007-314029 A – of record).
Regarding claims 17-18, modified Lange teaches the pneumatic tire of claim 16 as discussed above. Lange does not explicitly disclose the lateral groove flanks comprise the wave form having a constant wave length which 
However, as previously presented in the office action of 10/02/2020: Nakano discloses a pneumatic tire having a tread pattern that can improve both traction performance and groove crack resistance. The tread pattern having a zigzag circumferential groove that corresponds to the lateral groove flanks, see rejection of claim 1. Nakano further discloses a pitch variance scheme where P1 and P2 change with respect to the circumferential direction of the tire to reduce road noise, see [0044]. However, as depicted in Fig. 3, P1 and P2 form what is commonly referred to as a complete wave length of the zigzag form.
Therefore, taking P1 + P2 as a complete wave length it is seen in Fig. 1 that P1 + P2 form a wave length that is constant and has a constant amplitude throughout the circumferential extent of the zigzag form. And taking the segment of Fig. 3 to represent a pitch of the tread (i.e. a minimum unit of a repeatable tread pattern sequence), it is seen that the wave length of P1 + P2 corresponds to at least 1/8 of the segment and less than the whole segment. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circumferentially extending groove of Lange to have the groove portion 5b have groove walls having a constant wave length which corresponds to at 
Regarding claims 27-28, modified Lange teaches the pneumatic tire of claim 16 as discussed above. As previously presented in the office action of 10/02/2020: Nakano discloses a pneumatic tire that can improve both traction performance and groove crack resistance, having a tread pattern where a groove opening 21 extends in the circumferential direction of the tire in a zigzag (equivalent to wave form) manner, see rejection of claim 1. Regarding the claimed orientation of the wave form: As best depicted in Figs. 1-2, the wave form has mutually opposed groove walls 21 that circumferentially run in a mutually parallel and symmetrical manner with respect to a radial direction central plane of the groove. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circumferentially extending groove of Lange to have the groove portion 5b be configured to mutually opposed groove walls that circumferentially run in a mutually parallel and symmetrical manner with respect to a radial direction central plane of the groove as taught by Nakano to provide the tread pattern .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (EP 2191984 A2 – of record), Sommer et al. (EP 0213452 A2 – of record), Qu (US 2015/0290980 A1 – of record), and Suzuki (US 2013/0037191), as applied to claim 16 above, and further in view of Mukai (US 2008/0000564 A1 – of record).
Regarding claim 19, modified Lange teaches the pneumatic tire of claim 16 as discussed above. Lange does not explicitly disclose the lateral groove flanks wave form have an amplitude of from 0.5 mm to 2.0 mm. Modified Lange discloses the use of non-linear circumferentially extending grooves in the tread to improve traction, without provides details of length, width and the like. Thus, prompting one to look to prior art for exemplary configurations thereof.
Mukai teaches a pneumatic tire having an improved tread pattern, see [0001]. The tread pattern being configured to have a circumferential groove which extends circumferentially in a zigzag form having an amplitude of 0.5 to 2.0 mm, see [0012]. Whereby, such a configuration contributes to suppression of a columnar resonance which is apt to generate in a straight groove to greatly decrease a traveling noise, see [0052]-[0053].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (EP 2191984 A2 – of record), Sommer et al. (EP 0213452 A2 – of record), Qu (US 2015/0290980 A1 – of record), and Suzuki (US 2013/0037191), as applied to claim 16 above, and further in view of Wiese (EP 2000329 A1 – of record).
Regarding claim 23, modified Lange teaches the pneumatic tire of claim 16 as discussed above. Lange does not explicitly disclose the radially outermost groove portion 5a is formed by two groove flanks which in relation to the radial direction run at an angle of from 25° to 70°. Modified Lange discloses the use of a funnel-shaped groove which opens onto the tread surface for reducing noise, without provides details thereof. Thus, prompting one to look to prior art for exemplary configurations thereof.
Wiese teaches a pneumatic tire having an improved tread pattern suitable for reducing the dry braking distance of the tire, see [0016]. The 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circumferentially extending groove of Lange to have the radially outermost groove portion 5a be formed by two groove flanks which in relation to the radial direction run at an angle of from 25° to 70° as taught by Wiese to provide the tire with a means for reducing the dry braking distance of the tire as taught by Wiese. Moreover, concerning the claimed range, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).

Response to Arguments
Applicant’s arguments with respect to claim 16-18, 20-22 and 24-29 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 15, 2021